  Case 4:21-cv-04049-KES Document 6 Filed 04/27/21 Page 1 of 3 PageID #: 42




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


EUGENE EDWARD TRACY,                                  4:21-CV-04049-KES

                          Plaintiff,

             vs.                               ORDER GRANTING PLAINTIFF’S
                                              MOTION FOR LEAVE TO PROCEED
DAWN ELSHERE, Circuit Court Judge,               IN FORMA PAUPERIS AND
in her individual and official capacity,       REQUIRING AN INITIAL PARTIAL
DAVE ERICKSON, Chief of Police, City                   FILING FEE
of Brookings Police Department, in his
individual and official capacity, SETH
BONNEMA, Officer at Brookings County
Jail, in his individual and official
capacity, HEDI SCHULTZ, Sanford
Health RN, in her individual and official
capacity, SEAN DOREMUS, Police
Officer for Brookings County Police
Department, BROOKINGS POLICE
DEPARTMENT, and SANFORD HEALTH
HOSPITAL,

                          Defendants.


      On April 1, 2021, plaintiff, Eugene Edward Tracy, filed a prisoner pro se

civil rights lawsuit. Docket 1. Tracy moves for leave to proceed in forma

pauperis and filed a prisoner trust account report. Dockets 4, 5. Under the

Prison Litigation Reform Act, a prisoner who Abrings a civil action or files an

appeal in forma pauperis . . . shall be required to pay the full amount of a filing

fee.@ 28 U.S.C. ' 1915(b)(1). AWhen an inmate seeks pauper status, the only

issue is whether the inmate pays the entire fee at the initiation of the
  Case 4:21-cv-04049-KES Document 6 Filed 04/27/21 Page 2 of 3 PageID #: 43




proceedings or over a period of time under an installment plan.@ Henderson v.

Norris, 129 F.3d 481, 483 (8th Cir. 1997) (quoting McGore v. Wrigglesworth,

114 F.3d 601, 604 (6th Cir. 1997)).

      The initial partial filing fee that accompanies an installment plan is

calculated according to 28 U.S.C. ' 1915(b)(1), which requires a payment of 20

percent of the greater of:

      (A)      the average monthly deposits to the prisoner=s account; or
      (B)      the average monthly balance in the prisoner=s account for
               the 6-month period immediately preceding the filing of the
               complaint or notice of appeal.

      Tracy reported an average monthly balance for the past six months to

his prisoner trust account of $14.05, and an average monthly deposit of

$145.92. Docket 5 at 1. Based on this information, the court grants Tracy

leave to proceed in forma pauperis, but he must pay an initial partial filing fee

of $29.18 (20 percent of his average monthly deposit). Tracy must pay the

initial partial filing fee of $29.18 by May 27, 2021. Failure to pay the filing

fee by May 27, 2021, will result in dismissal without prejudice of Tracy’s

complaint.

      Thus, it is ORDERED:

      1. That Tracy’s motion for leave to proceed in forma pauperis

         (Docket 4) is granted. Tracy must make a payment of $29.18 by

            May 27, 2021, made payable to the Clerk, U.S. District Court. If

            Tracy does not pay the initial partial filing fee by May 27, 2021,

         his complaint will be dismissed without prejudice. The court will

                                              2
Case 4:21-cv-04049-KES Document 6 Filed 04/27/21 Page 3 of 3 PageID #: 44




      conduct a 28 U.S.C. § 1915A screening after he pays his initial partial

      filing fee.

   2. That the institution having custody of Tracy is directed that

      whenever the amount in Tracy’s trust account, exclusive of funds

      available to him in his frozen account, exceeds $10.00, monthly

      payments that equal 20 percent of the funds credited the preceding

      month to Tracy’s trust account shall be forwarded to the U.S.

      District Court Clerk’s Office under to 28 U.S.C. § 1915(b)(1), until the

      $350 filing fee is paid in full.

   Dated April 27, 2021.

                              BY THE COURT:

                               /s/   Karen E. Schreier
                              KAREN E. SCHREIER
                              UNITED STATES DISTRICT JUDGE




                                           3
